Order settling receiver’s account modified by disallowing the following items: “ Removing dirt from cellar, $10; William MaeTyre, repairing furnace and plumbing, $52.50; Mr. Powers, plumbing repairs, $6; ” and by striking out the fifty dollars allowed as commissions and the receiver’s' account surcharged with those amounts. As so modified the order is affirmed, without costs, *993on the ground that the special circumstances shown in this record warrant a charge on the plaintiff of the deficiency arising between the amounts of the receipts and disbursements by the receiver — the plaintiff having had the benefit thereof in the improvement of the property. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.